Per Curiam.
The defendant appeals from the judgment and sentence entered on his plea of guilty to the charge of grand larceny. His court-appointed attorney has filed a motion to withdraw as counsel and an Anders brief in accordance with Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967). The state has moved to dismiss the appeal as frivolous.
One of the requirements in Anders is that the indigent appellant be given time to raise any points that he chooses. The record reflects that counsel advised the appellant by letter that the appeal was frivolous on February 26, 1970, and that counsel mailed him a copy of the combined motion *559to withdraw and Anders brief on March 12, 1970. Successive requests of the appellant for 90-day extensions of time were granted by notation orders on June 1, 1970, September 3, 1970 and November 20, 1970. Photostatic copies of all documents pertinent to his case were mailed to appellant on November 25, 1970. This court set the appeal for hearing on March 23, 1971. On Miarch 19, 1971 we denied appellant’s motion for another 90-day extension of time for filing his supplemental brief in view of the record as previously indicated. We believe that appellant has been allowed more than ample time to file his brief. State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970).
Having reviewed the brief filed by counsel appointed for appellant and having conducted 'an independent examination of the entire record, we must agree with counsel that the appeal is indeed frivolous.
Both motions are granted and the judgment and sentence is affirmed.